         Case 5:21-cv-00003-JPB Document 1-1 Filed 01/06/21 Page 1 of 19 PageID #: 6
CASE 20-C-247              OHIO                                      PAGE 0001

COURTNEY FERGUSON                 VS. MARKIETH SAUNDERS


LINE     DATE     ACTION

  1    12/01/20   COMPLAINT; MEMO; SUMMONS ID TO MARKIETH SAUNDERS AND MIETE LLC
  2               C/O TYRUN HUWA BY CM; RECEIPT
  3    12/10/20   R/S CMC ID TO MARKEITH SAUNDERS -SIGNED COVID 19 ON 12/07/
  4    12/11/20   R/S CMC ID TO TYRUN HUMA-SIGNED BY JAMES PEAKE ON 12/07/20
  5    12/30/20   NOTICE OF BONA FIDE DEFENSE FRO DEFENDANT MARKEITH SAUNDERS;COS




                                                            CERI1FIED
                                                                    -MUE AND
                                                            TO BE A     ORIOSNl4,
                                                            COPY OF IKE




                                                                   Exhibit A
Case 5:21-cv-00003-JPB Document 1-1 Filed 01/06/21 Page 2 of 19 PageID #: 7



                                                                                  MID      CIRCUIT COURT

              IN THE CIRCUIT COURT OF OHIO COUNTY, WEST VIRGINIA

 COURTNEY R. FERGUSON &
 DAVID SCHRIEBER,

        Plaintiffs,

 vs.                                               Civil Action No. al°                 )
                                                                                        r

 MARKIETH SAUNDERS &
 MIETE L.L.C.,
                                                   Judge

        Defendants.


                                        COMPLAINT


       NOW COME the Plaintiffs, Courtney R. Ferguson and David Schrieber, by and

 through their counsel, Zavolta Law Office, for their cause of action against the

 Defendants, Markieth Saunders and Miete L.L.C., state and allege, as follows, to-wit:

                                 GENERAL ALLEGATIONS

       1.      Plaintiff Courtney Ray Ferguson, (hereinafter referred to as "Plaintiff

 Ferguson") is an adult individual and resident of 14969 Reedley Street, Moorpark, CA

 93021.

       2.      Plaintiff David Schrieber, (hereinafter referred to as "Plaintiff Schreiber") is

 the owner of Action Gaming, Inc., and the owner of the 1992 Chevrolet S10 Pickup, VIN

 1 GCCS14ZXN8223869 and has a business address of 68 18th Street, Wheeling, Ohio

 County, West Virginia, 26003.

       3.      Defendant Markieth Saunders is an adult individual with a last known

 residence address of 4707 Cairnvillage, Houston, Texas 77084.




                                              1
Case 5:21-cv-00003-JPB Document 1-1 Filed 01/06/21 Page 3 of 19 PageID #: 8




        4.     Defendant Miete, L.L.C., (hereinafter referred to as Defendant Miete) is a

 foreign corporation organized under the laws of the State of Colorado, and to the best of

 Plaintiffs knowledge and based upon available information and belief operates as an oil

 and gas service provider / company, providing services in the oil and gas and their related

 fields to locations throughout the United States, including the State of West Virginia

 thereby purposefully availing itself to the laws, benefits, privileges and protections of the

 State of West Virginia.

        5.     Defendant Miete, L.L.C. utilizes the roadways, interstates and other

 amenities in the State of West Virginia to perform and operate its oil and gas related

 work and or jobs, thereby purposefully availing itself to the laws, benefits, privileges and

 protections of the State of West Virginia.

       6.      Based upon available information and belief and according to the

 Colorado Secretary of State's website, Defendant Miete has a principal place of

 business at 4626 County Road 65, Keenesburg, Colorado, 80643 and a notice of

 process address of% Tyrun Huwa,4626 WCR 65, Keenesburg, Colorado, 80643.

       7.      At all times material and relevant herein, Defendant Miete, L.L.C. had

applicable liability insurance coverage in place through Everest Insurance Company,

Policy Number EN4CA00257-181.

       8.      At all times material and relevant herein, Plaintiffs at the time of the

accident at issue had applicable liability motor vehicle coverage with Nationwide

 Insurance Company, Policy Number ACPBA5746154340.

       9.      Plaintiff Courtney Ferguson was at all times without comparative negligence

and or any other wrongful conduct concerning the accident at issue in this litigation.



                                              2
Case 5:21-cv-00003-JPB Document 1-1 Filed 01/06/21 Page 4 of 19 PageID #: 9




        10.    Plaintiff Courtney Ferguson at all times material and relevant herein was

 within the course and scope of his employment with Action Gaming Inc., and or was a

 permissive user of the 1992 Chevrolet SI0 pick-up truck owned by David Schrieber and

 or Action Gaming Inc.

       11      At all times material and relevant herein, Defendant Markieth Saunders was

 within the course and scope of his employment with Defendant Miete and or was a

 permissive user of a 2017 GMC Sierra motor vehicle owned and or operated by

 Defendant Miete.

             COUNT I - LIABILITY AND ZERO COMPARATIVE NEGLIGENCE

       12.     Plaintiffs hereby incorporate by reference all paragraphs of this Complaint

as if fully restated herein.

       13.     That on or about January 14, 2019, in Wheeling, Ohio County, West

Virginia, on a public roadway known as Route 40 / National Road near the Interstate 70

Westbound on-ramp near the Shilling Bridge, Defendant Markieth Saunders carelessly,

 recklessly, and negligently operated the 2017 GMC Sierra Pickup motor vehicle in such

a manner and with such great force as to negligently cause a severe and substantial

driver side swipe type collision with the 1992 Chevrolet S10 Pickup operated by Plaintiff

Ferguson.

       14.     Defendant Markieth Saunders was operating said motor vehicle as

permissive user and or with the express and or implied permission of owner Defendant

 Miete L.L.C., and or in the course and scope of his employment with Defendant Miete,

thereby causing any and all applicable insurance coverage to apply to this severe and

substantial collision.



                                            3
Case 5:21-cv-00003-JPB Document 1-1 Filed 01/06/21 Page 5 of 19 PageID #: 10




         15.    The Defendants, at the time of the motor vehicle accident at issue, were

  negligent in causing serious injuries, damages, and losses to Plaintiffs as are hereinafter

 set forth.

         16.    Defendants, as alleged hereinbefore, were negligent toward Plaintiffs, in

 one or more of the following areas, among others in the operation of said motor vehicle,

 including violating the Motor Vehicle Code, safety laws and other laws of the State of

 West Virginia, including, but not limited to:

               (a)        Failure to maintain control of his vehicle;

               (b)        Failure to exercise due care generally in the operation of said motor

                          vehicle;

               (c)        Operating said motor vehicle in a manner unsuited to the roadway;

               (d)        Failing to observe the traffic which was lawfully on the roadway;

               (e)        Failing to keep a safe lookout;

               (f)        Failing to operate the said motor vehicle in accordance with existing

                       traffic conditions;

               (g)     Improper turn;

               (h)     Other acts and omissions.

         17.   As a direct and proximate result of the negligent acts and omissions by

 Defendants, Plaintiffs were proximately caused to be injured and damaged as

 hereinafter set forth.

                            COUNT II - NEGLIGENT ENTRUSTMENT

        18.     Plaintiffs hereby incorporate by reference all paragraphs of this Complaint

 as if fully restated herein.



                                                 4
Case 5:21-cv-00003-JPB Document 1-1 Filed 01/06/21 Page 6 of 19 PageID #: 11




        19.    Based on the available information and belief Defendant Miete L.L.C. was

  the owner of the 2017 GMC Sierra Pickup motor vehicle operated by Defendant

  Markieth Saunders.

        20.    Defendant Miete L.L.C, based upon the available information and belief

 and at all times material and relevant, had actual and or constructive notice and

 knowledge that Defendant Markieth Saunders was unfit to operate the 2017 GMC

 Sierra Pickup motor vehicle with reasonable safety for other motor vehicle operators

 upon the roadways of the State of West Virginia, including, but not limited to Plaintiff

 Courtney Ferguson.

        21.    Defendant Miete L.L.C. thereby breached duties owed and committed

 negligence in entrusting the said motor vehicle to Defendant Markieth Saunders.

        22.    As a direct and proximate result of the negligent, careless and negligent

 acts and omissions and other violations of the law by Defendants as aforesaid, Plaintiff

 Ferguson was injured and damaged as hereinbefore set forth.

        23. . As a direct and proximate result of the negligent acts and/or omissions,

 and/or other violations of law, by the Defendants as aforesaid, Plaintiffs Ferguson were

 proximately caused to be injured to the following, but not limited to, areas of his body: in

 and about his head, neck, back, shoulders, arms, extremities, body chemistry, psyche,

 m uscles, tissues, fascia, and other body parts and injuries, both internally and externally,

 and inasmuch as all or part of his injuries are'permanent and lasting in nature, he has

 and will in the future suffer great pain of body and mind.

       24.     As a further direct and proximate result of the Defendants negligent acts

 and or other violations of law, Plaintiff Ferguson was proximately caused to incur divers



                                              5
Case 5:21-cv-00003-JPB Document 1-1 Filed 01/06/21 Page 7 of 19 PageID #: 12




 and sundry expenses for medical care and treatment to date in an amount undetermined,

 and inasmuch as all or part of Plaintiff Ferguson's injuries are permanent and lasting in

 nature, he has and will in the future suffer divers and sundry expenses for medical care

 and attention in an effort to treat, manage and/or effect a cure for his injuries and causally

 related symptomatologies; Plaintiff Ferguson has suffered a diminution in his ability and

 capacity to care for himself and enjoy a normal life; Plaintiff Ferguson is anticipated to

 sustain future loss of earning capacity; and all of which will continue into the future.

        24.     As a further direct and proximate result of the negligent acts and/or

 omission, and/or other violations of the law by the Defendants, Plaintiff Ferguson has

 been prevented from carrying out the duties and responsibilities of his life; Plaintiff

 Ferguson has been prevented from leading his life socially and recreationally as he had

 prior to this accident; Plaintiff Ferguson's permanent injuries have adversely affected his

 ability to enjoy the ordinary functions of life, together with the capability to function as a

 whole person; and all of which will continue into the future.

                                COUNT V - PROPERTY DAMAGE

        25.    Plaintiffs hereby incorporate by reference all paragraphs of this Complaint

 as if fully restated herein.

        26.    As a further direct and proximate result of carelessness, negligence, and

 violations of the law by Defendants as aforesaid, Plaintiff David Schrieber was caused

 and continues to suffer property damage losses, including but not limited to the following,

 but not limited to: Loss of Use, Annoyance, Inconvenience, Aggravation, costs, and

 expenses.




                                              6
Case 5:21-cv-00003-JPB Document 1-1 Filed 01/06/21 Page 8 of 19 PageID #: 13




         WHEREFORE, Plaintiff Courtmey Ferguson and Plaintiff David Schrieber demand

  judgment against Defendants Markieth Saunders and Miete L.L.C. in an amount in excess

  of the minimum jurisdictional limits as compensatory damages, plus pre and post-

 judgment interest and costs and such further relief as a court or jury may find; and

  Plaintiffs further demand interest and costs incurred in and about the prosecution of this

  action and for such other relief as a court or jury may find. The minimum jurisdictional

  amount for filing this action has been satisfied.


               PLAINTIFFS DEMAND A TRIAL BY JURY ON ALL ISSUES.

                                     Respectfully submitted,



                                     By:
                                     Plailtiffs' Counsel
                                     Ronald W. Zavolta (W.Va. State Bar ID #8739)
                                     Paul J. Ratcliffe (W.Va. State Bar ID #13453)
                                     Michael P. Zavolta (W.VA. State Bar ID #13871)
                                     ZAVOLTA LAW OFFICE
                                     1287 Fairmont Pike Road
                                     Wheeling, WV 26003
                                     Telephone:(304) 905-8073
                                     Facsimile:(304) 905-8992
                                     Email: Paul@Zavoltalaw.net




                                               7
Case 5:21-cv-00003-JPB Document 1-1 Filed 01/06/21 Page 9 of 19 PageID #: 14
                                                                    DFC "20 py2:18
                                                                FIHIP CO CIRCUIT CUNT



                    CIVIL CASE INFORMATION STATEMENT
                                  CIVIL CASES
               In the Circuit Court of Ohio County, West Virginia
  I.CASE STYLED: Courtney Ferguson and David Schrieber v. Markieth Saunders &
  Miete, LLC


 Plaintiffs:                                    Civil Action No. (920 -C -(9(
                                                                            0

                                                Judge: W             s0.1
 Courtney Ferguson
 14969 Reedley Street
 Moorpark, CA 93021

 David Schrieber
 68 18th Street
 Wheeling, WV 26003

 vs.

 Defendants:                             Days to Answer                Type of Service

 Markieth Saunders                       20                            Certified Mail
 4707 Cairnvillage
 Houston, TX 77084

 Miete, LLC                              20                            Certified Mail
 c/o Tyrun Huwa
 4626 WCR 65
 Keenesburg, CO 80643

 Original and 3 copies of the Complaint are furnished herein.

  PLAINTIFFS: Courtney Ferguson and           Civil Action Number:
  David Schrieber
  DEFENDANTS: Markieth Saunders and
  Miete, LLC




 II. TYPE OF CASE:
  ■ General Civil              ■ Adoption                       ■ Malpractice
  ❑ Mass Litigation (as        ■ Administrative Agency          U Personal Injury
Case 5:21-cv-00003-JPB Document 1-1 Filed 01/06/21 Page 10 of 19 PageID #: 15




   defined in TCR Rule         Appeal
   XIX(c))
   ■ Asbestos                  ■ Civil Appeal from         ❑ Product Liability
                               Magistrate Court
   ■ Carpal Tunnel             ❑ Miscellaneous Civil       ■ Auto
   Syndrome
   ■ Silicone Implants         ■ Mental Hygiene            ■ Contract
   ■ Industrial Hearing Loss   ■ Guardianship              ❑ Real Property
   ■ Diet Drugs                ❑ Modification/Magistrate   ■ Habeas Corpus/Other
                               Rules                       Extraordinary Writ
   ■ Note/Payments of Debt     ■ Commercial Credit         ■ Other - Insurance/Unfair
                                                           Claims Settlement
                                                           Practices
  III. JURY DEMAND:               ■ Yes ❑ No
  CASE WILL BE READY FOR TRIAL BY (MONTH/YEAR): unknown

 IV. DO YOU OR ANY OF YOUR CLIENTS OR WITNESSES IN THIS CASE REQUIRE
 SPECIAL ACCOMMODATIONS DUE TO A DISABILITY? ❑ Yes ■ No
 If yes, please specify:
         ❑ Wheelchair accessible hearing room and other facilities
         ❑ Interpreter or other auxiliary aid for the hearing impaired
         ❑ reader or other auxiliary aid for the visually impaired
         ❑ spokesperson or other auxiliary aid for the speech impaired
         ❑ Other:


 Attorney:  Ronald W. Zavolta (WV No. 8739)            Representing:
            Paul J. Ratcliffe(WV No. 13453)
            Michael P. Zavolta (VW No. 13871)          A Plaintiffs
 Firm:      Zavolta Law Offices                        ❑ Defendants
 Address:   1287 Fairmont Pike Road, Wheeling, WV 26003 ❑ Cross-Complainant
 Telephone: (304) 905-8073                             ❑ Cross-Defendant
 Dated:      December 1, 2020                          ❑ Proceeding without an
                                                        attorney
 Signature:r-




                                          2
Case 5:21-cv-00003-JPB Document 1-1 Filed 01/06/21 Page 11 of 19 PageID #: 16




                                           SUMMONS
                 CIRCUIT COURT OF OHIO COUNTY, WEST VIRGINIA

      COURTNEY FERGUSON and
      DAVID SCHRIEBER
               PLAINTIFF,
          VS.                                     CIVIL ACTION NO. 20-C-247
                                                  JUDGE: RONALD E. WILSON
      MARKIETH SAUNDERS and
      MIETE, LLC
                DEFENDANT.

      To the above named Defendant:
             IN THE NAME OF THE STATE OF WEST VIRGINIA, you are hereby Summoned

      and required to serve upon RONALD W.ZAVOLTA,plaintiff's attorney, whose address is

     ZAVOLTA LAW OFFICES, 1287 FAIRMONT PIKE ROAD, WHEELING, WV, 26003

      an answer including any related counterclaim you may have to the complaint filed against

      you in the above civil action, a true copy of which is herewith delivered to you. You are

      required to serve your answer within 20 days after service of this summons upon you,

      exclusive ofthe day ofservice. If you fail to do so,judgment by default will be taken against

      you for the relief demanded in the complaint and you will be thereafter barred from asserting

      in another action any claim you may have which must be asserted by counterclaim in the

      above style civil action.

                                                                    BRENDA L MILLER
                                                                    CLERK OF COURT
      Dated: December 01, 2020


     Please Serve:
     MARKIETH SAUNDERS
     4707 CAIRNVILLAGE
     HOUSTON, TX 77084


      d:\corel\boiler\civsum.wpd
Case 5:21-cv-00003-JPB Document 1-1 Filed 01/06/21 Page 12 of 19 PageID #: 17




                                           SUMMONS
                  CIRCUIT COURT OF OHIO COUNTY, WEST VIRGINIA

      COURTNEY FERGUSON
              PLAINTIFF,
          VS.                                     CIVIL ACTION NO. 20-C-247
                                                  JUDGE: RONALD E. WILSON
      MARKIETH SAUNDERS and
      MIETE, LLC
                DEFENDANT.

      To the above named Defendant:
             IN THE NAME OF THE STATE OF WEST VIRGINIA,you are hereby Summoned

      and required to serve upon RONALD W.ZAVOLTA,plaintiff's attorney, whose address is

      ZAVOLTA LAW OFFICES, 1287 FAIRMONT PIKE ROAD,WHEELING, WV, 26003

      an answer including any related counterclaim you may have to the complaint filed against

      you in the above civil action, a true copy of which is herewith delivered to you. You are

      required to serve your answer within 20 days after service of this summons upon you,

      exclusive ofthe day ofservice. If you fail to do so,judgment by default will be taken against

      you for the relief demanded in the complaint and you will be thereafter barred from asserting

      in another action any claim you may have which must be asserted by counterclaim in the

      above style civil action.

                                                                   BRENDA L MILLER
                                                                   CLERK OF COURT
      Dated: December 01, 2020


      Please Serve:                                                             oorpilmoto
                                                                                     .........
      MIETE LLC
      c/o TYRUN HUWA
      4626 WCR 65
      KEENESBURG, CO 80643


      d:\corenboiler\civsum.wpd
     Case 5:21-cv-00003-JPB Document 1-1 Filed 01/06/21 Page 13 of 19 PageID #: 18

                                                                                                                                                     P. 1
                           z Communicat ion Result Report ( Dec. 1. 2020 3:51PM ) * * *
                                                                                                               1 ) Ci rciut    Clerk    Fax   3042320550
                                                                                                               2)


Date/Time: Dec. 1. 2020 3:50PM
F i le                                                                                                                                             Page
  No, Mode                     Dest inat ion                                                            P g (s)               Resul t              Not Sent
8212 Memory TX                 Judge Wi lson                                                            P.       2            OK




       R eason    for error
             E.   1) Hang up or l ine fai l                                         E. 2)        Busy
             E.   3) No answer                                                      E 4)         No facsimi le connect ion
             E    5) Exceeded max. E—mai l              s ize                       E. 6)        Dest inat ion does not support                 IP—Fax




                                                      CIVIL CASE INFORMATION STATEMENT
                                                                    CIVIL CASES
                                                 In tha Circuit Court of Ohio County,West Virginia
                                    .
                                    I CASE STYLED:Courtney Ferguson and David Schrleber v. Marldeth Saunders 16
                                    Mete, LLC                                              •


                                    Plaintiffs:                                   cmiAamNma20-C

                                                                                 Judge:    IA)    ISo
                                   Courtney Ferguson
                                   14069 Reedley Street
                                   Moorpark. CA 05021

                                   David Schrieber
                                   6818'" Street
                                   Wheeling. WV 26003

                                   vs.            •

                                   Defendants:                             Devi to Answer             Type of Service

                                   Markleth Saunders                      20                          Certified Mall
                                   4707 Cairnvillage
                                   Houston, TX 77084
                                                   •
                                   Wets, LLC                              20                          Certified Stall
                                   do Tynm Huwu
                                   4628 WCR 66
                                   Keansburg,CO 80643

                                   Original and 3 copies of the Complaint aro fundshad herein.

                                    PLAINTIFFS: Courtney Ferguson and          Civil Action Number.
                                    David Schnieber
                                    DEFENDANTS: Marldeth Saunders and
                                    Elate, LLC




                                   II. TYPE OF CASE:
                                    111 General Civil           ❑ Adoption                   I:1 Malpractice
                                    0 Mass Litigation (as       CI Administrative Agency     p Personal Injury
         Case 5:21-cv-00003-JPB Document 1-1 Filed 01/06/21 Page 14 of 19 PageID #: 19




OFFICE OF THE CIRCUIT CLERK                                                                                                                                RECEIPT #: 100369
OHIO
1500 CHAPLINE ST.
WHEELING
                                                                                                                          DATE RECEIVED: 12/01/2020

RECEIVED FROM: ZAVOLTA LAW                                                                                                   TOTAL: $270.00

STYLE OF CASE
          COURTNEY FERGUSON
            VS.
          MARKIETH SAUNDERS
                                                                                                            CASE #:.20-C-247
I N PAYMENT OF FILING/MULTI DEF/CM
BY Check 5526

                                                                                                               BRENDA L MILLER
                                                                                                         CLERK OF THE CIRCUIT COURT




            U.S. Postal Service'                                                                         U.S. Postal Service"
           CERTIFIED MAIL° RECEIPT                                                                      CERTIFIED MAIL° RECEIPT
  m        Domestic. Mail Only                                                                   .11
                                                                                                         Domestic Mail Only
                                                                                                 43
           For delivery information, visit our website at www.          ps.co                           For delivery information, visit our website at www.usps.comg'.

  -n
' 0—     Certified Mail Fee
                                                                                                              0F
                                                                                                       Caddied Mall Fee
                                                                                                                                                       L USE
.U) Extra Sail/IC*3a Fees(cheek box,add tee esaPproprfate)
                                                                                                 r9
                                                                                                 U) Extra Services & Fees pea box,addfee as appropriate)                X
 O
    .E1ligtum teCe!pt(herdcopy)
    El Return Receipt(SiectrorilO)
                                          $
                                          A.
         Certified Mall ResqfctedDelivary $ •
                                                                                             i
                                                                                                 °Return Receipt re
                                                                                               O ElIleum Receipt
                                                                                                [
                                                                                                                  (electronic)
                                                                                                   'Centred Mall Resbicted Delivery $
                                                                                                                                                               qq     °
                                                                                                                                                                    7Aar4P
     1
     : 1Adult  Signature  Required
 O                                                                                           , O ElAdult Signature ROquired           $
       ['Adult Signature Reatrkned Delivery $'
        Postage
                                                                                                 0Aduft Signature Restricted Delivery $                             \?,\
                                                                                                 Postage
                                                                                                 ta

  ru total Postage and Fees                                                                  .   ru
                                                                                                                      Fees
  ru.                                                                                            ru Total Postage and
  Er Sent                                                                                        Er Sent To
 r-9
  ID    Mr "orAjiCho7ir               o
                                                             ,4                                  r9
                                                                                                 :
                                                                                                 13
                                                                                                          eiticiAlit: a,or
                                                                                                                                                               71brt-ef)/2‘1.

                 7  2iPci-V‘
                                             </2                    -('                     ,!
                                                                                                           6tale,2IF
                                                                                                             2.a?             tAfif c..4 6
                                   /7                                                        I
         PS Form 3800, April 2015 PSN 7530-02-000.9047        See Reverse for mstructloos              PTForm 3800, April 2015 PS,1 7530.02-000•0047       Sea Reverse for Instructions
Case 5:21-cv-00003-JPB Document 1-1 Filed 01/06/21 Page 15 of 19 PageID #: 20




                          3N1103
                               , 700 100- 3107.11700
                         £110n,311.,,,idounna 90 pni 7N,179,1
                                                     10 X133'11
                                                                3,
                                                                 P

             SENDER: COMPLETE THIS SECTION                               COMPLE)E THIS SEC HUN ON DE LIVERY

             • Complete Items 1,2,and 3.                                 A. Signature
             at Print your name and address on the reverse                                                                  0Agent
                so that we can return the card to you.                                                                      0 Addressee
             ■ Attach this card to the back of the mallpiece,           Verfived                                       C   Date of Delivery
                or on the front If space permits.                                                                    12--7
             1. Article Addressed to:                                   D. is delivery address different from item 1? C] Yes
                 ge e;1-1) Scie,t,7c/ec                                    it YES, enter delivery address below:       t3 No

              1420 7 eq; riipit./A,
                        17/ 770(/
                                                                      3. Service Type                             Cl Priority Mail Zion:este
                                                                      0 Adult Signature                           0Registered Msg.
                                                                        N Adult Signature Rant/Med Delivery       ❑ Registered Mall Restricted
                    9590 94026064 0125 0619 60                        0 Certified Mond/
                                                                     47.4.0ertlfled Mail Restricted Delivery
                                                                                                                      Delivery
                                                                                                                     -Return Receipt for
                                                                       ❑ Collect on Delivery                          Merchandise
                                                                      0 Collect on Delivery Restricted Delivery   171 Signature Confirmation.
             2, Article Number (Transfer from service label)                                                      O Signature Confirmation
                                                                       U Insured Mali
                                                                                                                      Restricted Delivery
               7019 2280 0000 5196 4493                               0Insured Mail Restricted Delivery
                                                                         (over $500)
             PS Form 3811, July 2016 PSN 7530-02-000-9053                                                     Domestic Return Receipt




                                                                                                                                                 3
Case 5:21-cv-00003-JPB Document 1-1 Filed 01/06/21 Page 16 of 19 PageID #: 21




                    ......          {7itl 04,11711
                                   :09,!, 3,1

                  SEbiLlbri; COMP/.ETE THIS SECTION                         C()Ma F F 1 MS SEC r JoPi ON DELIVERY

                 • Complete items 1, 2,and 3.                               •     ratUre
                                                                                                                             ■ Agent
                 ■ Print your name and address on the reverse                   ;              41.
                     so that we can return the card to you.                                                                 0Addressee
                  le Attach this card to the back of the mailpiece,             4               \C
                                                                                    eivedty Rested N          )         C. Date o elivery
                     or on the front if space permits. 020 —C "ir;i)V7
                  1. Article Addressed to;
                                                                                      .1e                                  a-)7
                                                                            D. Is delivery address different from Item 17 0 Yes
                                                                               If YES, enter delivery address below;      El No
                 /17;e:/e            c
                  C/o           L      cc
                 96,16          C.
                 ke           iterl)CO rot,ti3                           3. Service Type                           0 Priority Mail Eapresst/

                    11111111s1111111                                       Adun Spawn,
                                                                         O Adult Signature FtestrIcted Delivery
                                                                         0 Carnal Mettle
                                                                                                                    Ileglalared Man. ,
                                                                                                                   o neaistered Mad Restricted
                         9590 9402 6064 0125 0619 53                     XiCertirreol Mail Prestficted Delivery    Ajar 'Fleoti1P1 for
                                                                         0 Collect on Delivery                         Merchandise
                  2. Article Number (Transfer from service label)        0 Collect on Delivery Restricted Delivery 0Signature ConfinnatlanT.
                                                                         C Irrigimd Mal                            1:1 Signature Confirmation
                                                                         0insured Mail Reetriotrel Deltveg             flestrioled Delivery
                  7019 2280 0000 51% 91186                                  lover $600)
                  PS Form   nil,July 2016 PSN 7630-02-000-9053                                                    Domestic Return Receipt
Case 5:21-cv-00003-JPB Document 1-1 Filed 01/06/21 Page 17 of 19 PageID #: 22



                      IN THE CIRCUIT COURT OF OHIO COUNTY,WEST VIRGINIA


          COURTNEY R. FERGUSON &
          DAVID SCHREIBER,

                         Plaintiffs,

          v.                                                                CIVIL ACTION NO.20-C-247
                                                                            Judge Ronald E. Wilson

          MARKEITH SAUNDERS &
          MIETE L.L.C.,

                         Defendants.


               NOTICE OF BONA FIDE DEFENSE FOR DEFENDANT MARKEITH SAUNDERS

                 Pursuant to the provisions of Rule 12(a) of the West Virginia Rules of Civil Procedure,

          Defendant Markeith Saunders hereby notifies Plaintiffs that Defendant has a bona fide defense to

          the claims asserted in this action, all of which will be more particularly set forth in his answer or

          other responsive pleadings.

                                                        MARKEITH SAUNDERS

                                                        By SPILM        THOMAS            TTLE,PLLC



                                                        Ole . urphy(              ar #5587)
                                                        J es S. Simon(WV            #13265)
                                                        300 Kanawha Boul;         (Zip 25301)
                                                        P.O. Box 273
                                                        Charleston, WV 25321-0273
                                                        304-340-3800




                                                                                                                  s
Case 5:21-cv-00003-JPB Document 1-1 Filed 01/06/21 Page 18 of 19 PageID #: 23



                     IN THE CIRCUIT COURT OF OHIO COUNTY,WEST VIRGINIA


          COURTNEY R.FERGUSON &
          DAVID SCHREIBER,

                        Plaintiffs,

          v.                                                             CIVIL ACTION NO.20-C-247
                                                                         Judge Ronald E. Wilson

          MARKEITH SAUNDERS &
          MIETE L.L.C.,

                        Defendants.

                                         CERTIFICATE OF SERVICE

                 I, Glen A. Murphy, hereby certify that service of the foregoing Notice of Bona Fide
          Defense for Defendant Markeith Saunders has been made upon the following by placing a
          true copy thereof in an envelope deposited in the regular course of the United States Mail, with
          postage prepaid, on this 28th day of December,2020, addressed as follows:


                                 Ronald W. Zavolta, Esq. (WV State Bar #8739)
                                  Paul J. Ratcliffe, Esq.(WV State Bar #13453)
                                 Michael P. Zavolta, Esq.(WV State Bar #13871)
                                            ZAVOLTA LAW OFFICE
                                             1287 Fairmont Pike Road
                                               Wheeling, WV 26003
                                               Counselfor Plaintiffs
Case 5:21-cv-00003-JPB Document 1-1 Filed 01/06/21 Page 19 of 19 PageID #: 24


                                                                                            spilman
                                                                                             thomas 8 battle


                                                                                                  304.340.3840
                                                                                       gmurphy@spilmanlaw.com




                                                  December 28, 2020



          Brenda L. Miller
          Clerk of the Circuit Court
          Ohio County Courthouse
          1500 Chapline Street
          Wheeling, WV 26003

                 Re:     Courtney R. Ferguson & David Schreiber v. Markeith Saunders &
                         Miete L.L.C.
                         Civil Action No: 20-C-247
                         Ohio County, WV

          Darelerk:

                 Enclosed for filing in the above-referenced civil action is the "Notice of Bona Fide Defense
          for Defendant Markeith Saunders." Counsel of record has been served with a copy.

                 Thank you for your assistance in this matter.

                                                         Very truly yours,




          GAM/sdw2

          Enclosure

          cc:    Ronald W. Zavolta, Esq.
                 Paul J. Ratcliffe, Esq.
                 Michael P. Zavolta, Esq.




                                            Spilman Thomas & Battle. PLLC
          300 Kanawha Boulevard. East I PO Box 273 I Charleston. WV 25321-0273 I P 304.340.3800 I F 304.340.3801
                       West Virginia I North Carolina I Pennsylvania I Virginia I spilmanlaw.com
